NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3496-19

ENGLEWOOD PBA
LOCAL 216
(SUPERIOR OFFICERS
ASSOCIATION),

          Plaintiff-Appellant,

v.

CITY OF ENGLEWOOD,

          Defendant-Respondent.


                   Argued October 20, 2021 – Decided November 30, 2021

                   Before Judges Currier and DeAlmeida.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Bergen County, Docket No.
                   C-000017-20.

                   Michael A. Bukosky argued the cause for appellant
                   (Loccke, Correia & Bukosky, attorneys; Michael A.
                   Bukosky and Corey M. Sargeant, of counsel and on the
                   briefs).
            Joseph M. Hannon argued the cause for respondent
            (Genova Burns LLC, attorneys; Joseph M. Hannon, of
            counsel and on the brief; Mohamed Barry, on the brief).

PER CURIAM

      Plaintiff appeals from the trial court's April 22, 2020 order granting

defendant's motion to confirm the arbitration award and dismissing the

complaint. We affirm.

      Plaintiff filed a grievance regarding the terms of the collective

negotiations agreement (agreement), contending its members were entitled to

back pay and future payments for missed meals and coffee breaks. After the

grievance was denied, plaintiff filed for arbitration, presenting two issues: (1)

whether, under the agreement, defendant was required to compensate plaintiff's

members when they missed a meal or coffee break; and (2) whether there was

an established past practice of defendant compensating plaintiff's members for

those missed breaks.

      The parties' dispute centers around the language contained in Article VI

Section 6.2 of the agreement, which states:

            (a) Each Member shall receive with pay within each
            daily tour, one (1) fifteen (15) minute coffee break and,
            one (1) hour meal break . . . .

                  ....


                                                                           A-3496-19
                                       2
            (c) A Member shall not be entitled to receive pay in lieu
            of said coffee or meal breaks whether such breaks are
            missed either voluntarily or because of the exigencies
            of his/her paid daily tour.

      The arbitrator found the language was "clear in its intent" that plaintiff's

"member[s] shall not be entitled to receive compensatory pay if such [breaks]

are missed" and, providing compensation to the members "would be tantamount

to [paying them] twice for the same period."

      In turning to the second issue, the arbitrator noted that, to support its

contention of a past practice, plaintiff presented a retired police chief who

testified that during his command, if a supervising officer could not take their

break, the officer was compensated even if the cause was not due to an urgent

or emergency nature.

      However, plaintiff's representative, a superior officer, conceded that a

supervising officer often left the duty desk for various reasons. When that

occurred, the officers took their radio with them. The officer testified he would

have a patrol officer sit at the desk when the supervising officer had to step

away. And if he was working at a different area in the building other than the

duty desk, he could eat a meal there. Both of plaintiff's supervisor officer

witnesses conceded they had assigned a duty officer to cover the front desk when

they took a voluntary break.

                                                                            A-3496-19
                                        3
      Defendant produced a police sergeant who testified he was asked to cover

the front desk when he was a patrol officer. And the current Chief of Police

stated the use of patrol officers to cover the front desk had been in place during

all of his years in the department and continued during his tenure as chief.

      In response to this testimony, plaintiff contended that the assignment of a

lower ranked officer to cover the front desk during a supervising officer's break

violated departmental regulations. Plaintiff asserts he urged the arbitrator to

consider and resolve this issue.

      The arbitrator found plaintiff had not established a past practice to require

defendant to compensate plaintiff's members for missed meal or coffee breaks.

He stated that although "retired Chief O'Keefe did admit that he paid some

officers for missing their break period it did not constitute enough to establish

it as a past practice" because the custom was not "clear and consistent." The

arbitrator stated:

             Nothing in [plaintiff's representatives'] testimony
             established that paying for missed breaks was a
             consistent procedure.      To be a past-practice the
             procedure must be universally acceptable by both sides
             of the argument and constitute a long-standing practice.
             Nothing in the . . . testimony established that payment
             for missed breaks was a longstanding and frequent
             practice.



                                                                             A-3496-19
                                        4
      The arbitrator concluded that defendant was not in violation of the

agreement and had not ignored any established past practices. The arbitrator

added:

            Finally, the concerns of [plaintiff] regarding the
            liability of using non-supervisory officers are
            recognized by this arbitrator. However, given that the
            Chief of the department has endorsed the practice, there
            should be no liability to a superior officer utilizing a
            patrol officer at the duty desk. If the concern continues
            then the issue should be discussed with department
            management and memorialized in writing if or when an
            agreeable position and language could be reached.

The grievances were denied.

      After plaintiff moved to vacate the award in the trial court, defendant

moved to confirm the arbitrator's decision and award. In an oral decision issued

April 22, 2020, the Chancery judge described the language in Article VI Section

6.2 of the agreement as "clear." He found the arbitrator's interpretation of the

agreement was reasonable in finding plaintiff's members were compensated for

their breaks and would in fact be paid twice if they received any additional

compensation.

      In reviewing the arbitrator's decision regarding plaintiff's allegation of a

past practice of compensation, the Chancery judge noted the various officers'

testimony stating it had been a routine practice for "decades" that patrol officers


                                                                             A-3496-19
                                        5
would cover the front desk during a superior officer's break time. Therefore, the

court found it was "certainly reasonably debatable that [plaintiff] failed to

establish" a past practice. To the contrary, plaintiff's officers concurred that a

past practice existed in which a patrol officer would cover the front desk while

a superior officer took a break.

      The court also addressed plaintiff's argument regarding the "liability"

issue, stating:

             this issue of – liability I think is a red herring, that was
             not before this arbitrator. Whether somebody sitting at
             the – front desk and answering phones and greeting
             visitors would be subject to liability is really not before
             this [c]ourt . . . . [I]t's not for me to decide. I don't
             think it's for the arbitrator to decide.

The court concluded that the issue regarding the assignment of a patrol officer

to a front desk was not submitted to the arbitrator.

      Because the judge found plaintiff had not demonstrated any grounds to

overturn the arbitration award, he granted the motion to confirm the award and

dismissed the complaint.

      On appeal, plaintiff asserts: (1) the arbitration was legally defective on its

face; (2) the arbitrator exceeded his authority; (3) the court erred in finding

plaintiff had not established a past practice; and (4) the court erred in not ruling

on the "liability" issue.

                                                                              A-3496-19
                                          6
      When reviewing an arbitration award, a court "does so mindful of the fact

that the arbitrator's interpretation of the contract controls."     Borough of E.

Rutherford v. E. Rutherford PBA Local 275, 213 N.J. 190, 201 (2013). Our

review "of an arbitrator's interpretation is confined to determining whether the

interpretation of the contractual language is 'reasonably debatable.'" N.J. Transit

Bus Operations, Inc. v. Amalgamated Transit Union, 187 N.J. 546, 553-54

(2006) (quoting State v. Int'l Fed'n of Pro. & Tech. Eng'rs, Local 195, 169 N.J.

505, 513 (2001)). Under the reasonably debatable standard, "a reviewing court

may not substitute its own judgment for that of the arbitrator, regardless of the

court's view of the correctness of the arbitrator's interpretation." Id. at 554.

      There is a "strong judicial presumption in favor of the validity of an

arbitral award" and, therefore, "the party seeking to vacate it bears a heavy

burden." Del Piano v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 372 N.J.

Super. 503, 510 (App. Div. 2004). "[A]rbitration awards may be vacated only

for fraud, corruption, or similar wrongdoing on the part of the arbitrators . . . .

If the arbitrators decide a matter not even submitted to them, that matter can be

excluded from the award." Tretina Printing, Inc. v. Fitzpatrick Assocs., Inc.,

135 N.J. 349, 358 (1994).

      Under N.J.S.A. 2A:24-8, a court shall vacate an arbitration award:


                                                                              A-3496-19
                                         7
            a. Where the award was procured by corruption, fraud,
            or undue means;

            b. Where there was either evident partiality or
            corruption in the arbitrators, or any thereof;

            c. Where the arbitrators were guilty of misconduct in
            refusing to postpone the hearing, upon sufficient cause
            being shown therefor, or in refusing to hear evidence,
            pertinent and material to the controversy, or of any
            other misbehaviors prejudicial to the rights of any
            party;

            d. Where the arbitrators exceeded or so imperfectly
            executed their powers that a mutual, final and definite
            award upon the subject matter submitted was not made.

Against that backdrop, we turn to plaintiff's assertions.

      Initially, plaintiff contends the award was defective because it was not

notarized. In addressing the issue, the Chancery judge stated:

            I don't see anything . . . requiring [notarization]. So, as
            a result I think it's clear to this [c]ourt that the arbitrator
            considered the witnesses' testimony, . . . carefully
            reviewed the agreement, whatever else was presented,
            the briefs, and made a decision. Didn't exceed his
            authority . . . in doing so. There was clear and
            unambiguous language . . . in the parties' agreement.
            And an arbitrator's determination of a legal issue should
            be sustained as long as it's reasonably debatable.

      Plaintiff has not presented any case law to support its contention that the

failure to notarize the arbitration award is a fatal defect requiring vacating the

award. Nonetheless, even if such a requirement existed, we are satisfied the

                                                                              A-3496-19
                                          8
failure to attach a notarization is only a procedural defect that would not warrant

the vacating of an award. See Melvin P. Windsor, Inc. v. Mayflower Sav. &

Loan Ass'n,115 N.J. Super. 219, 221 (App. Div. 1971) (finding errors, including

the omission of a signature, that did not reflect upon the arbitrator's decision

were technical in nature and did not warrant vacating an arbitration award).

      We turn to plaintiff's contention that the Chancery judge mistakenly

concluded the arbitrator did not err in finding plaintiff did not establish a past

practice.

      In his review of the arbitrator's decision, the Chancery judge noted the

arbitrator considered the witnesses' testimony and language of the agreement

and found that the arbitrator's decision regarding a past practice was reasonably

debatable. In analyzing the testimony, the court found the arbitrator correctly

decided that a different past practice had been established: when a second

superior officer was not available to cover a superior officer's break, a patrolman

would step in—allowing the superior officer to take his compensated break.

Several officers testified to this. Plaintiff only produced one witness to support

its allegations of a different practice—the former chief of police who testified

that he sometimes paid officers for a missed meal or coffee break. We are




                                                                             A-3496-19
                                        9
satisfied the evidence supported the Chancery judge's finding that the arbitrator's

interpretation of the past practice clause was reasonably debatable.

      We are also unpersuaded by plaintiff's contentions regarding the

"liability" issue. Plaintiff asserts there was a great deal of discussion about the

current procedure of having a patrolman cover the front desk while a superior

office takes a break. While that may be so, the testimony came in the context

of whether plaintiff had demonstrated a past practice existed of compensation

for missed breaks. The parties and arbitrator were clear on the two issues

presented to the arbitrator for resolution. Whether the existing practice violated

departmental policy was not one of those issues.

      The Chancery judge found the issue was not presented to the arbitrator.

In considering whether an arbitrator had the authority to decide a certain issue,

our Supreme Court stated in Grover v. Universal Underwriters Ins. Co.,

            The answer is found simply by analyzing what the
            parties have agreed should be submitted to arbitration.
            In the absence of a consensual understanding, neither
            party is entitled to force the other to arbitrate their
            dispute. Subsumed in this principle is the proposition
            that only those issues may be arbitrated which the
            parties have agreed shall be. Stated another way, the
            arbitrator's authority is circumscribed by whatever
            provisions and conditions have been mutually agreed
            upon. Any action taken beyond that authority is
            impeachable.


                                                                             A-3496-19
                                       10
            [80 N.J. 221, 228-29 (1979).]

      The issue of the superior officer's liability was not before the arbitrator.

Therefore, the Chancery judge did not err in concluding the arbitrator did not

exceed his power in failing to resolve the matter.

      Affirmed.




                                                                            A-3496-19
                                      11